







MUTUAL TERMINATION AND RELEASE AGREEMENT


This Mutual Termination and Release Agreement (“Agreement”) is made on November
28, 2018 by and between HAWAIIAN ELECTRIC COMPANY, INC., (“Hawaiian Electric”)
and IES DOWNSTREAM, LLC (“IES”), with a place of business and mailing address at
91-480 Malakole Street, Kapolei, HI 96707, (each referred to as a “party”, and
collectively as the “parties”).


WHEREAS, Hawaiian Electric and Chevron Products Company (“Chevron”), as
predecessor in interest to IES, entered into that certain Supply Contract for
low sulfur fuel oil (“LSFO), low sulfur diesel (“Diesel”) and Mercury and Air
Toxic Standards (“MATS”) Fuel made on February 18, 2016 (“Supply Contract”); and


WHEREAS, on August 15, 2016, Hawaiian Electric received notice that Chevron had
assigned the Supply Contract to IES pursuant to Section 17.2 thereof; and


WHEREAS, on August 31, 2018, IES notified Hawaiian Electric of IES’s intent to
amend the Supply Contract or terminate the supply of LSFO pursuant to Section
12.5(a) thereof.


NOW, THEREFORE, in consideration of the mutual promises, covenants and
conditions hereinafter contained, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:




1.TERMINATION OF THE SUPPLY CONTRACT. Notwithstanding anything set forth in the
Supply Contract, the Supply Contract shall terminate in its entirety if, on or
before May 3, 2019, Hawaiian Electric provides to IES written notification of
termination with a termination effective date of May 3, 2019 or earlier.
Otherwise, Hawaiian Electric’s obligation to purchase LSFO from IES pursuant to
the Supply Contract shall terminate effective August 31, 2019 and Hawaiian
Electric’s obligation to purchase Diesel from IES pursuant to the Supply
Contract shall terminate effective December 31, 2019, at which time, the Supply
Contract shall terminate in its entirety and, except as explicitly provided
thereunder, the parties shall have no further obligation to each other.


2.REPRESENTATIONS. The parties represent and acknowledge that no statement of
fact or opinion has been made by any party, or anyone acting on behalf of the
parties, to induce the execution of this Agreement, other than as expressly set
forth in this Agreement, and that this Agreement is executed freely on the part
of each party hereto. The parties also represent and agree that they may
hereafter discover facts in addition to or different from those they now know or
believe to be true with respect to the subject matters of this Agreement, but
that this Agreement shall remain in effect, notwithstanding the subsequent
discovery or existence of any such additional or different facts or opinions.


3.AUTHORITY. Each party represents and warrants to the other that no other
person or entity has or has had any interest, right, or title in and to the
claims, demands, obligations, or causes of action referred to in this Agreement.
Each party has the sole right and exclusive








Page 1 of 4

--------------------------------------------------------------------------------





authority to execute this Agreement; and that it has not sold, assigned,
transferred, conveyed, or otherwise disposed of any of the claims, demands,
obligations, or causes of action referred to in this Agreement.


4.SEVERABILITY. If any provision or any part of any provision of this Agreement
is for any reason held to be invalid or unenforceable, the remainder of this
Agreement shall not be affected thereby and shall remain valid and fully
enforceable.


5.NO WAIVER. The failure at any time of either party to enforce any of the
provisions of this Agreement, or to require at any time performance by the other
party of any of the provisions hereof, shall in no way be construed to be a
waiver of such provisions, nor in any way construed to affect the validity of
this Agreement or any part hereof, or the right of any party thereafter to
enforce each and every such provision.


6.PREPARATION OF AGREEMENT. The parties specifically acknowledge and agree that
this Agreement has been prepared, reviewed, studied and executed without
compulsion, fraud, duress or undue influence and without circumstances which
would overcome the free will of the signatories, and that it is expressly made
by the parties with the requisite experience and advice of independent counsel,
each party acting as equals in bargaining the terms of this Agreement and,
accordingly, the normal rule of construction to the effect that any ambiguities
are to be resolved against the drafting party shall not be employed in the
interpretation of this Agreement or any amendment to it.


7.APPLICABLE LAW/FORUM. This Agreement is made under and shall be governed by
and construed in accordance with the laws of the State of Hawaii. Each party
agrees and consents that any dispute arising out of this Agreement, however
defined, shall be brought in the State of Hawaii in a court of competent
jurisdiction; provided, however, that Hawaiian Electric, at its option, may
elect to submit any such dispute to binding arbitration pursuant to the
arbitration rules of the Dispute Prevention & Resolution, Inc. then in effect,
in which case the Parties agree that any alternative dispute resolution shall
take place in the State of Hawaii.


8.ATTORNEY FEES & COSTS. Each party shall bear its own attorneys’ fees and costs
in connection with this Agreement. However, if any party shall commence any
legal or other proceedings against the other party hereto with respect to any of
the terms and conditions of this Agreement, the non-prevailing party shall pay
to the prevailing party all expenses of said proceedings, including reasonable
attorneys’ fees and costs.


9.ENTIRE AGREEMENT. Except as otherwise set forth herein, this Agreement
contains the entire agreement between the parties with respect to the matters
set forth herein and supersedes and replaces any and all prior or
contemporaneous agreements or understandings, written or oral, with regard to
the matters set forth in it. This Agreement may be amended or modified in whole
or in part at any time only by an agreement in writing executed by all of the
parties hereto.


10.BINDING EFFECT. This Agreement shall be binding upon and shall inure to the
benefit of the parties and their respective officers, directors, shareholders,
employees, agents,








Page 2 of 4

--------------------------------------------------------------------------------





representatives, partners, predecessors, successors, assigns, divisions,
subdivisions, parent companies, subsidiaries, affiliates, insurers, indemnitors,
legal representatives, and related entities.


11.HEADINGS. The headings of paragraphs and sections in this Agreement are
included for convenience only and shall not be considered by either party in
construing the meaning of this Agreement.


12.COOPERATION. The parties agree to work cooperatively with one another to
carry out the intent of this Agreement.


13.COUNTERPARTS. The parties agree that this Agreement may be executed in
counterparts, each of which shall be deemed an original, and all of which shall
together constitute one and the same instrument binding all parties
notwithstanding that all of the Parties are not signatories to the same
counterparts. For all purposes, duplicate unexecuted and unacknowledged pages of
the counterparts may be discarded and the remaining pages assembled as one
document. This Agreement may also be executed by exchange of executed copies via
facsimile or other electronic means, such as PDF, in which case, but not as a
condition to the validity of the Agreement, each Party shall subsequently send
the other party by mail the original executed copy. A party’s signature
transmitted by facsimile or similar electronic means shall be considered an
“original” signature for purposes of this Agreement.


[Signature Page Follows]




Page 3 of 4

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be signed
by duly authorized representatives of each as of the date indicated.


HAWAIIAN ELECTRIC COMPANY, INC.
(“Hawaiian Electric”)


By:
/s/ Robert C. Isler
 
Name:
Robert C. Isler
 
Title:
Vice President, Power Supply
Date:
11/29/2018
 





IES DOWNSTREAM, LLC
(“IES”)


By:
/s/ Timothy J. Parker
Name:
Timothy J. Parker
 
Title:
Vice President & General Counsel
Date:
12/10/2018
 





Page 4 of 4